ORDER
On January 26, 1995, Governor Edward T. Schafer notified this Court of the death of Keith Wolberg, District Judge, South Central Judicial District, creating a vacancy, under Section 27-05-02.1(1), N.D.C.C., in Judgeship No. 8 with chambers in Linton, North Dakota.
*871Section 27-05-02.1(1), N.D.C.C., requires the Supreme Court to determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order that the vacant office be abolished, with or without transfer of a district judgeship if necessary for effective judicial administration. See Section 27-05-02.1(l)(b) and (5), N.D.C.C.
Since 1991, the Court has had three occasions to receive and review testimony on judicial service needs, population and caseload trends, and other criteria identified in Administrative Rule 7.2, Section 4, regarding the South Central Judicial District. See In the Matter of the District Judge Vacancy in Linton, 473 N.W.2d 134 (N.D.1994); In the Matter of the District Judge Vacancy in Bismarck, 522 N.W.2d 425 (N.D.1994); and In the Matter of the District Judgeship Vacancy in Washburn, 522 N.W.2d 747 (N.D.1994). We took judicial notice of the information contained in these files and a hearing was not conducted in Linton concerning the vacancy in Judgeship No. 8. A report in accordance with Administrative Rule 7.2, Section 3(3) was, however, requested and reviewed by this Court.
We have reviewed the feasibility of transferring Judgeship No. 2 of the Southwest Judicial District, with chambers in Hettinger, North Dakota, to the South Central Judicial District if it is determined that the vacant office in Linton should be abolished in response to the reduction in the number of judgeships required by Section 27-05-01(2), N.D.C.C.
After notice, a hearing concerning the possible transfer of Judgeship No. 2 was held in Hettinger on March 2, 1995, before the Honorable Vernon R. Pederson, Surrogate Judge, acting as a Hearing Officer, and a report was been filed by Judge Pederson. Consultation with judges and attorneys of the South Central and Southwest Judicial Districts concerning the disposition of the Linton vacancy and possible transfer of the Hettinger judgeship took place in the Supreme Court courtroom on March 14, 1995.
This order is based upon a consideration of all information received and reviewed by this Court, the reduction of the number of judge-ships required by statute, the need for continued effective judicial services in the South Central Judicial District, and the available, statutory alternative of transferring a judgeship if deemed necessary for effective judicial administration.
IT IS THEREFORE ORDERED, that Judgeship No. 8 at Linton in the South Central Judicial District is abolished, and, effective May 1,1995, Judgeship No. 2 at Hettinger is transferred to Linton to satisfy the demands of effective judicial administration in the South Central Judicial District.
The transfer of the Hettinger judgeship is ordered with the intent and confidence that the Honorable Allan Schmalenberger, Presiding Judge of the Southwest Judicial District, and his successors, will continue to provide, through assignment, routine, effective judicial services to the area served by the Hettinger judgeship.
The Linton judgeship, as established by this order, will be referred to as Judgeship No. 8 in the South Central Judicial District.
/s/ Gerald W. VandeWaUe GERALD W. VANDE WALLE, Chief Justice-
/s/ Herbert L. Meschke HERBERT L. MESCHKE, Justice
/s/ Beryl J. Levine BERYL J. LEVINE, Justice
/s/ William A. Neumann WILLIAM A NEUMANN, Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM, Justice